Citation Nr: 1234408	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-16 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for cervical myelopathy with cervical disk disease, post C5-C6 diskectomy and cervical fusion. 

2.  Entitlement to service connection for degenerative disk disease of the lumbar spine, including at L2-3. 

3.  Entitlement to service connection for post-traumatic osteoarthritis of the right knee. 

4.  Entitlement to service connection for osteoarthritis at multiple sites. 

5.  Entitlement to service connection for osteoarthritis of the left pelvic region and thigh. 

6.  Entitlement to service connection for osteoarthritis of the right pelvic region and thigh.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 16, 1978, to January 12, 1979; on September 21, 2001; from March 1, 2002, to April 1, 2002; and from November 22, 2002, to December 4, 2002.  He separated from service in approximately November 2006 with almost 30 years of active duty, active duty for training, and inactive duty training with the United States Air Force and Minnesota National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In May 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In August 2010, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the claims in a November 2011 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The VCAA and its implementing laws and regulations provide, generally, that an examination or opinion is necessary if the evidence of record contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2011).

Pursuant to the Board's August 2010 Remand instructions, the Veteran was afforded a VA examination in October 2010 as to his claims on appeal.  However, the Board finds that the opinion rendered is inadequate.  In so finding, the Board notes that the October 2010 examiner conducted an interview of the Veteran, reviewed the claims file, and conducted an examination.  He also reviewed the Veteran's reported in-service injuries including slipping on ice in March 2006.  After considering the foregoing, the examiner diagnosed the Veteran with the following: cervical myelopathy associated with cervical disk disease; traumatic injury to the lumbosacral spine with degenerative disk disease L2-3 and with three disk herniations; traumatic injury to the right hip with trochanteric bursitis; and traumatic injuries to the right knee with anterior derangement and chondromalacia, status post arthroscopic surgery with medial meniscectomy and chondroplasty.  He concluded that "I cannot really come up with a service connection for any of the material that I did today or for that matter, the other hip and knee (the same situation exists for these as well) without a great deal of speculation." 

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the examiner explained that he could not provide an opinion without resorting to speculation because there was no indication that any of the Veteran's problems began during a period of active service.  However, the VA examiner made no mention of the Veteran having slipped and fallen during a period of active (or inactive) duty for training in March 2006 as directed by the Board in the August 2010 remand.  As such, the Board finds that another remand is required for compliance with its August 2010 Remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).  

Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current disabilities of the cervical spine, lumbar spine, bilateral pelvis and thighs, right knee, and arthritis over multiple sites.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, paying particular attention to the Veteran's service treatment records, and a complete history should be elicited directly from the Veteran. Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current disabilities of the cervical spine, lumbar spine, bilateral pelvis and thighs, and right knee.  The examiner should identify any other locations of arthritis in the Veteran's body. As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include as secondary to any disability that is found to be connected to service.  The examiner should expressly discuss any service treatment records that document a relevant in-service injury, including those involving the Veteran's March 2006 slip and fall.  Any opinion expressed must be accompanied by a complete rationale. 

2. After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


